Bell, J.
The grant to Daniel Monroe was made on the 20th day of March, A. D. 1835. The grant to Sterling Robertson was made on the 1st day of April, A. D. 1835. The grant to Robertson calls for Daniel Monroe’s north-west corner at a distance of 860 varas from the north-east corner of Lewis’ survey. The deed from Robertson to Johnson also calls for Monroe’s north-west corner. The testimony of Erath shows very clearly that Monroe’s north-west corner had not been established at the date of the grant to Robertson, and at the date of Robertson’s deed to Johnson, but" was subsequently established by himself In view of these facts, the court properly instructed the jury, that if they believed from the evidence that Monroe’s north line was not run, and his northwest corner not marked and established on the ground, then Robertson’s grant would stop at 860 varas from the north-east corner of Lewis’ survey; and that the plaintiffs could not recover any land lying south of a line running from that point to the river, according to the course called for in Robertson’s grant. If Monroe’s north-west corner had been marked and "established on the ground, then it cannot be doubted, independent of any agreement upon a dividing line by the parties in interest, that the line of Robertson’s grant would have to be extended to Monroe’s corner, and Monroe’s grant would have to be confined to its marked corners and boundaries. These rules of law were all distinctly stated to the jury in tho charge given them by the court. We can see no. error in the judgment, and it is therefore affirmed.
Judgment affirmed.